Citation Nr: 1821422	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-28 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to May 20, 2013 and in excess of 50 percent thereafter.  

2. Entitlement to a total disability evaluation based upon individual unemployability due to service connected disabilities (TDIU), to include on an extra schedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to January 1968 to include service in Vietnam, and he received multiple medals and decorations including a Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted service connection for PTSD and assigned a 30 percent disability rating effective July 30, 2011. In a June 2013 rating decision, the RO granted an increased rating of 50 percent for PTSD, effective May 20, 2013. As this is not the highest possible rating for PTSD, the appeal continues, and the issue is characterized as reflected on the title page. A.B. v. Brown, 6 Vet. App. 35 (1993). In the same June 2013 rating decision, the RO denied TDIU. The Veteran did not appeal this rating decision. However, as the RO included the TDIU issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) finding that the issue is part and parcel of the appeal for a higher rating for PTSD, the issue of TDIU is properly before the Board.
 
In January 2015, the Board remanded the issues on appeal for further development. That development concerning entitlement to an increased evaluation for PTSD has been accomplished, and that appeal is returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an extraschedular TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 20, 2013, the Veteran's PTSD symptoms more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2. Since May 20, 2013, the Veteran's PTSD symptoms have more nearly approximated reduced reliability and productivity.

3. The Veteran's service-connected disabilities have not prevented him from securing or following a substantially gainful employment at any time during the period on appeal.


CONCLUSIONS OF LAW

1. Prior to May 20, 2013, the criteria for a disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.15, 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. Since May 20, 2013, the criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.15, 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for the assignment of a TDIU have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. See VA correspondence dated August 2010 and September 2011. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126. As the AOJ has already assigned staged ratings for the Veteran's PTSD, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

The RO has assigned the ratings for the Veteran's PTSD under Diagnostic Code 9411. However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula. See 38 C.F.R. § 4.130. 

Under the General Rating Formula, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126 (a). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5). Those changes included removal of the multi-axis system and the Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores. No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders. See 80 Fed. Reg. 14,308 (Mar. 19, 2015). 
Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships. Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

In his May 2011 Notice of Disagreement, the Veteran asserted his PTSD symptoms were more severe than his initial 30 percent disability rating reflected. 

A November 2010 VA examination report noted the Veteran had no prior mental health diagnosis or treatment prior to entering the military. The Veteran reported being currently married and having two adult children with whom he had fair relationships. He denied suicidal ideation, but endorsed physical and verbal violence. The examiner opined the Veteran's social functioning was impaired by his PTSD symptoms, specifically, the Veteran had irritability, emotional detachment, restricted range of affect, social withdrawal, lack of leisure interests, concentration problems, depressed mood, sleep disturbance, and hypervigilance. The examiner noted the Veteran was alert, oriented, had normal speech, acceptable personal hygiene, and good memory. The Veteran did not present with obsessive behavior or panic attacks. He reported having friends from his union and the Marines. The examiner diagnosed a GAF score of 55 due to PTSD and an overall GAF score of 60. The Veteran declined medication or continuation of mental health services.

A May 20, 2013 VA examination confirmed a diagnosis of PTSD. The examiner diagnosed the Veteran with a GAF score of 55 and opined that his PTSD approximated occupational and social impairment with reduced reliability and productivity. The Veteran reported a strained relationship with his wife and his adult children, and he further reported he had no friends or social activities. He discussed feelings of mistrust concerning the government, his food preparation, and his health care. The examiner noted the Veteran's symptoms included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, and difficulty establishing effective work and social relationships. The examiner did not find the Veteran had thoughts of suicide, obsessive rituals which interfered with routine activities, illogical speech, or continuous panic attacks. 
 
An August 2015 VA examination report reflects the Veteran was not emotionally close to his family members. The examiner noted irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, obsessive rituals, flattened affect, circumstantial speech, anxiety, depressed mood, and sleep disturbance. The examiner opined that Veteran's PTSD symptoms caused significant distress or impairment in social and occupational functioning.

Medical treatment records reflect the Veteran consistently denying suicidal ideation or delusional thinking. Treating physicians note the Veteran as well-groomed with mildly restricted affect, good thought process, and logical speech. 

The Board has considered all evidence of record and finds that the Veteran's service connected PTSD does not warrant a rating in excess of 30 percent prior to May 20, 2013, and does not warrant a rating in excess of 50 percent since May 20, 2013. Prior to May 20, 2013, the Veteran was alert and oriented. Despite his reported symptoms of irritability, the November 2010 VA examiner reported Veteran's mental state as relatively normal. His thought process was logical, and he was able to maintain concentration. Although the Veteran reported he was emotionally withdrawn from others, he reported having friends from his union and the Marines, and was reported to have a fair relationship with his two adult children and his wife. While the Board acknowledges that the Veteran reported periodic sleep disturbances with nightmares as well as hypervigilance and irritability, the Board finds that those symptoms were not productive of functional impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity. Thus, a rating in excess of 30 percent prior to May 20, 2013 is not warranted.

Since May 20, 2013, the Veteran's PTSD have been productive of occupational and social impairment with some reduced reliability and productivity due to symptoms such as impairment of judgment; irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, obsessive rituals, flattened affect, circumstantial speech, anxiety, depressed mood, and sleep disturbance. However, during this period, the evidence does not indicate, nor has the Veteran reported, that his psychiatric disability was manifested by obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships or more severe symptoms such as to warrant at least the next higher 70 percent rating. Consequently, the Board finds that the weight of the evidence is against granting a rating in excess of 50 percent at any time during the period since May 20, 2013. 

While the Veteran's tendency towards isolation made social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his marriage to his wife. There was also no evidence that the Veteran had significant decreases in work efficiency or that he was unable to work alongside other employees. Though the Veteran asserts his PTSD symptoms was the reason he was let go from his most recent employment, there is no evidence to support that his retirement was anything but age based. The Board finds it probative that despite his psychiatric symptoms, the Veteran was able to maintain his work relationships and position sufficiently to remain stable in his employment for many years.

Although the Veteran did indicate irritability and anger, he has never engaged in assaultive behavior. In other words, his irritability and anger suggests some difficulty in establishing and maintain effective work and social relationships, but it is not productive of the complete inability to do so, and is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher evaluation of 70 percent. Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation). Further, there is no evidence of psychotic symptoms or cognitive deficits. In general, the Veteran was adequately groomed and able to take care of himself physically. The weight of the evidence shows that he was alert and oriented in all spheres. The Veteran has always denied suicidal thoughts, plans, or intent. Moreover, his ability to maintain social relationships and employment negates a finding of total occupational and social impairment. As such at no time during this portion of the period was a schedular rating of 100 percent warranted. Thus, a rating in excess of 50 percent since May 20, 2013 is not warranted.

The Board has considered the benefit of the doubt doctrine. However, because functional impairment comparable to occupational and social impairment with reduced reliability and productivity is not established, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent prior to May 20, 2013. The Board also finds that as the Veteran's symptoms do not approximate occupational and social impairment with deficiencies in most areas, and the preponderance of the evidence is thus against a rating in excess of 50 percent since May 20, 2013. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by non-service connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The regulatory scheme allows for an award of a TDIU when, due to service connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2017). Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating may be for consideration - but only where the veteran is nonetheless unemployable due to service-connected disability. 38 C.F.R. § 4.16(b) (2017); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran is currently service connected for PTSD rated at 50 percent disabling effective May 20, 2013, bilateral hearing loss rated at 30 percent disabling effective July 30, 2010, and tinnitus rated at 10 percent disabling effective July 30, 2010. Thus, as of May 20, 2013 the Veteran has met the minimum schedular criteria for consideration of a TDIU. His combined evaluation for purposes of compensation since May 20, 2013 is 70 percent, and he had at least one service connected disability evaluated 40 percent or more disabling, with none rated at 60 percent or more. While he met the schedular criteria from May 20, 2013, the Veteran did not prior to this date. 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran's application for a TDIU reflects he worked at the Missouri AFL from September 1989 to September 2010. He does not report any other work experience or training. 

There are several medical opinions of record concerning the Veteran's employability. At a November 2010 VA examination the Veteran reported being a high school drop out in the eleventh grade and obtaining a GED. He also reported completing one semester of college after military discharge. The Veteran further reported working as a coordinator for the unions of the state of Missouri for twenty one years before being laid off in September 2010 due to budget cuts. The examiner noted that the Veteran had not experienced absence or loss of employment within the past twelve months as a result of his mental health symptoms, and the Veteran preferred night shift work because of his PTSD symptoms. An October 2010 VA audiological examination diagnosed the Veteran with hearing loss and tinnitus, but the examiner opined that with proper amplification the Veteran's symptoms would not render the Veteran unemployable. An August 2015 VA examination reflect that the Veteran asserted his PTSD diagnosis caused his forced retirement. 

Based on the evidence of record, the Board finds that entitlement to a TDIU has not been warranted at any time during the period on appeal - to include on an extraschedular basis. The Board has considered the Veteran's assertions that since September 2010 he was unemployable due to his PTSD; however, the Board finds the totality of the evidence to be more probative than his lay assertions in determining that his service connected disabilities - including in combination - did not render the Veteran unable to secure or follow a substantially gainful occupation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

VA examiners over the course of the appeal have noted that the Veteran's service-connected disabilities do not preclude him from employment. The Board notes the Veteran's contentions that he was laid off from his job as a result of his PTSD symptoms; however, the evidence establishes that while the Veteran's service connected disabilities, specifically PTSD, impacted his ability to be employed, he was not precluded from employment. Specifically, the Veteran self-reported that he worked night shifts to avoid people until his retirement, which he also self-reported was due to age and not his PTSD or service-connected disabilities. 

The Board has not overlooked the Veteran and his representative's assertion that the combined effect of his service-connected disabilities present an exceptional disability picture, and may warrant an extraschedular referral. Yancy v. McDonald, 27 Vet. App. 484, 495-96 (2016). In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  However, the Board has fully considered the combined impacts of the Veteran's service-connected hearing loss, tinnitus, and PTSD in finding that these disabilities have not precluded substantially gainful employment at any time during the period on appeal.

The Board finds that after consideration of all of the evidence of record that the preponderance of the evidence is against the assignment of TDIU.


ORDER

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to May 20, 2013 is denied.

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) since May 20, 2013 is denied.

Entitlement to a TDIU is denied.



_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


